IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,857


EX PARTE TWYNA LYNN SHIELDS,
AKA TWYNA LYNN MCGINNIS, Applicant



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9787 IN THE 355TH DISTRICT COURT
FROM HOOD COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to ninety-nine years' imprisonment. 
	Applicant contends that her counsel rendered ineffective assistance because he failed to
timely file a notice of appeal. The trial court has determined that counsel failed to timely file a notice
of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
appeal of the judgment of conviction in Cause No. 9787 from the 355th Judicial District Court of
Hood County. Applicant is ordered returned to that time at which she may give a written notice of
appeal so that she may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues. We hold that, should Applicant desire to prosecute an appeal, she must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.

Delivered: March 5, 2008
Do Not Publish